Citation Nr: 1515295	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  13-21 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana

THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA nonservice-connected pension benefits in the amount of $3,108.00.  


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 determination of the Committee on Waivers and Compromises (Committee) in Milwaukee, Wisconsin, that denied the Veteran's request for a waiver of overpayment.  

Subsequently thereafter, in a November 2011 decision, the Committee granted the Veteran's request for a waiver of overpayment in the amount of $3,108.00.  Accordingly, this claim will be formally dismissed below.  


FINDING OF FACT

A November 2011 decision granted the Veteran's request for a waiver of overpayment of VA nonservice-connected pension benefits in the amount of $3,108.00.  

CONCLUSION OF LAW

Because the November 2011 decision granted the Veteran's request for a waiver of overpayment of VA nonservice-connected pension benefits in the amount of $3,108.00, there remains no case or controversy over this issue affecting the provision of benefits by VA over which the Board may exercise jurisdiction.  38 U.S.C.A. §§ 511, 5107, 7104 (West 2014); 38 C.F.R. §§ 19.4, 19.5, 20.101 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to veterans or the dependents or survivors of veterans.  38 U.S.C.A. § 511(a); 38 C.F.R. § 20.101(a).  

One of the principal functions of the Board is to make determinations of appellate jurisdiction.  38 C.F.R. § 19.4.  The Board may address questions pertaining to its jurisdictional authority to review a particular case or issue.  38 C.F.R. § 20.101(d).  

Although the Veteran perfected an appeal to the Board with respect to his request for a waiver of overpayment of VA nonservice-connected pension benefits in the amount of $3,108.00, in a subsequent decision dated in November 2011, the waiver of overpayment was granted.  

Under these circumstances, the Board finds that entitlement to waiver of recovery of an overpayment of VA nonservice-connected pension benefits in the amount of $3,108.00, which was formerly in appellate status prior to November 2011, has been granted by the decision of a lower adjudicative body, fully resolving the Veteran's appeal as to such claim.  The Veteran was notified of this fact in correspondence from VA dated in November 2011 and again in the July 2013 statement of the case (SOC).  Hence, there is no longer any case or controversy pending before the Board as contemplated by 38 U.S.C.A. §§ 7104, 7105 and 38 C.F.R. § 19.4.  In the absence of any justiciable question, the appeal relating to entitlement to waiver of recovery of an overpayment of VA nonservice-connected pension benefits in the amount of $3,108.00 must be dismissed.


ORDER

The appeal as to the claim of entitlement to a waiver of recovery of an overpayment of VA nonservice-connected pension benefits in the amount of $3,108.00 is dismissed.  



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


